Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Harrell (Reg. # 71855) on 7/28/2021.
The application has been amended as follows: 
Claim 1: A system comprising:  at least one processor; and a memory storing instructions that when executed by the at least one processor perform a set of operations comprising:  receiving a query for information stored in a graph, wherein the graph is stored as a plurality of graph subparts; executing the query in a first graph subpart of the plurality of graph subparts to generate an intermediate result associated with the first graph subpart, wherein the intermediate result comprises a cross-graph reference resource of the first graph subpart that indicates a second graph subpart of the plurality of graph subparts, wherein the cross-graph reference resource comprises at least one of: a resource identifier of one or more resources in the second graph subpart, a query used to identify the one or more resources in the second graph subpart, a subpart identifier for the second graph subpart, or one or more properties associated with the one or more resources in the second graph subpart;  generating, based on the cross-graph reference resource, a query execution context associated with the query for information comprising at least a part of the intermediate result from the first graph subpart and at least a part of the query; and providing, to the second graph subpart indicated by the cross-graph 
Claim 8: A computer-implemented method for executing a query for information in a first graph subpart of a graph  that is stored as a plurality of graph subparts, the method comprising: receiving the query for information in the first graph subpart; traversing the graph subpart to generate a traversal path associated with the query for information, wherein the traversal path is comprised of one or more resources and one or more relationships; determining that the traversal path is a cross-graph reference resource of the first graph subpart that  indicates a second graph subpart of the plurality of graph subparts; based on determining that of the traversal path includes a cross-graph reference resource, wherein the cross-graph reference resource comprises at least one of: a resource identifier of one or more resources in the second graph subpart, a query used to identify the one or more resources in the second graph subpart, a subpart identifier for the second graph subpart, or one or more properties associated with the one or more resources in the second graph subpart; storing the traversal path in a traversal path data structure for transmission to the second graph subpart indicated by the cross-graph reference resource; and transmitting the traversal path data structure to the second graph subpart indicated by the cross-graph reference resource.	
Claim 14: A computer-implemented method for executing a query for information across a plurality of graph subparts of a graph, the method comprising: receiving the query for information stored in the graph; identifying a graph subpart from the plurality of graph subparts; traversing the first graph subpart to generate a traversal path associated with the query for information, wherein the traversal path is comprised of one or more resources and one or more relationships; determining whether a resource of the traversal path is a cross-graph reference resource of the first graph subpart that indicates a second graph subpart of the plurality of graph subparts; based on determining that the resource of the traversal path is a cross-graph reference resource, wherein the cross-graph reference resource comprises at least one of: a resource identifier of one or more resources in the second graph subpart, a query used to identify the one or more resources in the second graph subpart, a subpart identifier for the second graph subpart, or one or more properties associated with the one or more resources in the second graph subpart; generating a query execution context associated with the query for information comprising at least a part of the traversal path and at least a part of the query; and providing, to the second graph subpart, the query execution context for continued execution of the query for information in the second graph subpart of the plurality of graph subparts indicated by the cross-graph reference resource.		
                                     Remarks

Claims 1-15 and 17-21 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 4/19/2021 have been fully considered and are persuasive in view of examiner’s amendment. The rejections under 35 U.S.C. 103 of claims 1-15 and 17-21 have been withdrawn. Claims 1-15 and 17-21 have been allowed.
Independent claims 1,8 and 14 are related to prior arts: US 9514247 B1; Song; Yongling et al. (hereinafter Song), US 20030120682 A1; Bestgen, Robert Joseph et al. (hereinafter Bestgen), and US 20130152207 A1; Cui; Weidong et al. (hereinafter Cui)							Song teaches message passing in a distributed graph database. Bestgen teaches methods of 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context.
	Corresponding method claim 8 and method claim 14 are allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 										Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165